Title: From Alexander Hamilton to William S. Smith, 16 September 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            September 16, 1799
          
          I have received Your several letters of the twenty seventh of August and of the seventh and ninth of September. have been delivered to me. I regr It is a subject of extreme regret with me that the — Muskets and Horsemen’s tents provided for your regiment are in such should be so very defective. I have paid and shall pay constant attention to the subject; and it will not be — my fault if such — are not removed disorders are not, in future removed.
          I have given orders to the Adjutant General to transmit an arrest of Lieut. Laidlie—I wish It is my wish that Capt. Landon should join his regimental rendezvous as soon as possible—— I am, When I shall be informed that this is the Case I shall give orders for a General Court Martial to sit on the charges that you ——————This Court will likewise consider the cases of Lieut. Laidlie and Hoffman.
          A woman has just mentioned to me that her husband Peter Vonck has been enlisted as a soldier in your regiment. She represents him as above 48 years of age, and as addicted to hard drinking—If this be the case he should never have been admitted into the service. You will be pleased to make enquiry into the case and report it’s circumstances to me that I may be enabled to form a judgment on the subject.
          With Great consn. I am Sir Yr
          The Secretary of War has just announced to me the appointment of Samuel Finley as Surgeon of John H. Douglass and Samuel Davis as Surgeon’s Mates, and of Israel Loring, Joseph Herkemer, Jacob Mancius, Nathaniel Smith, Conrad Kip and Tobias V. Kuyler as second Lieutes in your the twelfth regiment—It is of importance to know whether any of the officers of your regiment have remained without accepting their commissions or whether there are any who hesitate on the subject—and likewise whether any of them have not been heard from. on the subject I would thank you to enquire and report to me as soon as possible—The Lieutenants you will arrange to the companies and transmit them such orders as you shall deem proper—
          Col. Smith—
        